Exhibit 10.1

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated December 22, 2011 by and among OXFORD FINANCE LLC, successor-in-interest
to Oxford Finance Corporation (“Oxford”), Oxford in its capacity as collateral
agent on behalf of the Lenders (the “Collateral Agent”); SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 (“SVB”); GENERAL ELECTRIC CAPITAL
CORPORATION (as successor-by-assignment to GE Business Financial Services Inc.)
(“GECC”) (Oxford, SVB and GECC, each a “Lender” and collectively “Lenders”); and
CADENCE PHARMACEUTICALS, INC., a Delaware corporation, whose address is 12481
High Bluff Drive, Suite 200, San Diego, California 92130 (“Borrower”) provides
the terms on which Lenders shall lend to Borrower and Borrower shall repay
Lenders.

Borrower, Lenders and Collateral Agent entered into that certain Amended and
Restated Loan and Security Agreement dated as of June 18, 2010, as amended by
that certain First Amendment to Amended and Restated Loan and Security Agreement
dated as of November 22, 2010 and as further amended by that certain Second
Amendment to Amended and Restated Loan and Security Agreement dated as of
March 31, 2011 (as amended, restated, or otherwise modified from time to time,
the “Original Agreement”) pursuant to which Lenders agreed to extend and make
available to Borrower certain advances of money. Borrower, Lenders and
Collateral Agent wish to restate the terms of the Original Agreement pursuant to
the terms hereof. The parties agree as follows:

 

  1. ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. The term
“financial statements” includes the notes and schedules. The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document. Capitalized terms in this Agreement shall have the
meanings as set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meanings provided by the
Code, to the extent such terms are defined therein.

 

  2. LOANS AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower will pay Lenders the unpaid principal amount of all
Credit Extensions hereunder with all interest, fees and finance charges due
thereon as and when due in accordance with this Agreement.

2.1.1 Additional Growth Capital Loan Facility.

(a) Availability. Subject to the terms and conditions of this Agreement, Lenders
agree, severally and not jointly, to make an additional Growth Capital Advance
to Borrower on the Effective Date (the “Additional Growth Capital Advance”) in
the aggregate amount of the Growth Capital Loan Commitment less the aggregate
outstanding principal amount of the Existing Growth Capital Advances according
to each Lender’s pro rata share of the Growth Capital Loan Commitment (based
upon the respective Growth Capital Commitment Percentage of each Lender). For
the avoidance of doubt, (i) Oxford’s portion of the Additional Growth Capital
Advance shall be Two Million Two Hundred Twenty-Five Thousand Eight Hundred
Fifty-Four Dollars and 32/100 ($2,225,854.32), (ii) SVB’s portion of the
Additional Growth Capital Advance shall be Eight Hundred Fifteen Thousand Nine
Hundred Ninety-Eight Dollars and 35/100 ($815,998.35) and (iii) GECC’s portion
of the Additional Growth Capital Advance shall be One Million Four Hundred Nine
Thousand Six Hundred Eighty-Three Dollars and 69/100 ($1,409,683.69) (each of
the foregoing amounts, such Lender’s “Additional Growth Capital Amount”
respectively). When repaid, the Additional Growth Capital Advance may not be
re-borrowed.

(b) Borrowing Procedure. To obtain the Additional Growth Capital Advance,
Borrower must deliver to Lenders a completed Disbursement Letter in the form
attached as Exhibit B-1 and to SVB a completed Loan Payment/Advance Request Form
in the form attached as Exhibit B-2. In addition, Secured Promissory Notes
payable to each Lender in accordance with Section 2.3 must be signed by a
Responsible Officer or designee and delivered to the applicable Lenders. On the
Additional Growth Capital Funding Date, each Lender shall credit and/or transfer
(as applicable) to Borrower’s deposit account, an amount equal to its Additional
Growth Capital Amount less such Lender’s portion of the Existing Final Payment,
all in accordance with the Disbursement Letter.

 

1



--------------------------------------------------------------------------------

2.1.2 Existing Growth Capital Advance. As of the Effective Date, under the
Original Agreement, there are existing loans outstanding in the aggregate
principal amount of Twenty-Five Million Five Hundred Forty-Eight Thousand Four
Hundred Sixty-Three Dollars and 64/100 ($25,548,463.64) (collectively, the
“Existing Growth Capital Advances”), and accrued but unpaid interest thereon in
an aggregate amount equal to One Hundred Sixty-Two Thousand Six Hundred
Sixty-One Dollars and 12/100 ($162,661.12). For the avoidance of doubt,
(a) Oxford’s portion of the Existing Growth Capital Advances is Twelve Million
Seven Hundred Seventy-Four Thousand One Hundred Forty-Five Dollars and 68/100
($12,774,145.68) and Oxford’s portion of the accrued interest as of the
Effective Date is Eight-One Thousand Three Hundred Twenty-Six Dollars
($81,326.52), (b) SVB’s portion of the Existing Growth Capital Advances is Four
Million Six Hundred Eighty-Three Thousand One Dollars and 65/100 ($4,683,001.65)
and SVB’s portion of accrued interest as of the Effective Date is Twenty-Nine
Thousand Eight Hundred Sixteen Dollars and 85/100 ($29,816.85) and (c) GECC’s
portion of the Existing Growth Capital Advances is Eight Million Ninety-One
Thousand Three Hundred Sixteen Dollars and 31/100 ($8,091,316.31) and GECC’s
portion of accrued interest as of the Effective Date is Fifty-One Thousand Five
Hundred Seventeen Dollars and 75/100 ($51,517.75).

2.2 Repayment of Credit Extensions on Growth Capital Advances.

(a) Principal and Interest Payments on Payment Dates.

(i) Growth Capital Advances. Borrower shall make monthly payments of interest
only in respect of the Growth Capital Advances commencing on January 1, 2012 and
continuing thereafter on the first Business Day of each successive calendar
month during the Growth Capital Interest Only Period. Commencing on the Growth
Capital Amortization Date, Borrower shall make thirty (30) equal monthly
payments of principal and interest which would fully amortize the outstanding
Growth Capital Advances as of the Growth Capital Amortization Date over the
Growth Capital Repayment Period and on the first Business Day of each successive
month and continuing thereafter during the Growth Capital Repayment Period on
the first Business Day of each successive calendar month. All unpaid principal
and accrued interest is due and payable in full on the Growth Capital Maturity
Date. A Growth Capital Advance may only be prepaid in accordance with Sections
2.2(d) and 2.2(e).

(ii) Payments received as to a Growth Capital Advance after 12:00 noon Pacific
time are considered received at the opening of business on the next Business
Day.

(b) Interest Rate.

(i) Growth Capital Advances. As of the Effective Date and subject to
Section 2.2(b)(ii), the outstanding principal amount of the Growth Capital
Advances shall accrue interest at a fixed per annum rate equal to ten and
ninety-nine one hundredths percent (10.99%) (the “Basic Rate”), which interest
shall be payable monthly in accordance with Section 2.2(a). Interest shall
accrue on the Growth Capital Advances for the day on which the Growth Capital
Advance is made, and shall accrue on the Growth Capital Advance, or any portion
thereof, for the day on which the Growth Capital Advance or such portion is
paid. Interest is computed on the basis of a 360 day year of twelve 30-day
months.

(ii) Default Rate. The Growth Capital Advances shall bear interest at a per
annum rate equal to the Default Rate during the continuance of an Event of
Default.

(c) Growth Capital Final Payment. On the earlier of (i) the Growth Capital
Maturity Date, (ii) any prepayment of the Growth Capital Advances, or (iii) the
acceleration of the Growth Capital Advances, Borrower shall pay, in addition to
the outstanding principal, accrued and unpaid interest, and all other amounts
due on such date with respect to the Growth Capital Advances, an amount equal to
the Growth Capital Final Payment (which shall be in addition to the Existing
Final Payment set forth in Section 2.4(c)).

(d) Mandatory Prepayment Upon an Acceleration. If the Growth Capital Advances
are accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Collateral Agent for the ratable accounts of the Lenders an
amount equal to the sum of: (i) all outstanding principal plus accrued interest,
plus (ii) the Growth Capital Final Payment, plus (iii) the Prepayment Fee, plus
(iv) all other sums, if any, that shall have become due and payable, including
interest at the Default Rate with respect to any past due amounts.

(e) Permitted Prepayment of Loans. Borrower shall have the option to prepay all,
but not less than all, of the Growth Capital Advances advanced by Lenders under
this Agreement, provided Borrower (i) provides

 

2



--------------------------------------------------------------------------------

written notice to Lenders of its election to prepay the Growth Capital Advances
at least thirty (30) days prior to such prepayment, and (ii) pays, on the date
of such prepayment (A) all outstanding principal plus accrued interest, plus
(B) the Prepayment Fee (except as provided in Section 7.3), plus (C) the Growth
Capital Final Payment, plus (D) all other sums, if any, that shall have become
due and payable, including interest at the Default Rate with respect to any past
due amounts.

(f) Debit of Accounts. SVB may debit any of Borrower’s deposit accounts for
principal and interest payments or any other amounts Borrower owes SVB
hereunder, when due and payable. These debits shall not constitute a set-off.
Borrower shall separately set up an ACH payment structure in favor of Oxford and
GECC, satisfactory to Oxford and GECC, respectively.

2.3 Secured Promissory Notes. Each Lender’s Additional Growth Capital Amount and
Existing Growth Capital Advances shall be evidenced by a Secured Promissory Note
or Notes (or, as elected by any Lender, amended and restated Notes) in
substantially the form attached as Exhibit D hereto (each of the foregoing, a
“Secured Promissory Note”), and shall be repayable as set forth herein.
Notwithstanding the foregoing, if any Lender elects to replace any promissory
note relating to the Existing Growth Capital Advances and entered into prior to
the Effective Date (each, an “Existing Note”) with a Secured Promissory Note
made in favor of such Lender as of the Effective Date, such Lender shall within
ten (10) Business Days following the Effective Date, return to Borrower the
previously issued Existing Note marked “cancelled” or shall provide satisfactory
evidence to Borrower of such cancellation (and deliver an electronic version of
such cancelled Existing Note to Borrower on the Effective Date). Borrower
irrevocably authorizes each Lender to, and subject to the terms and conditions
set forth herein, Lender shall make or cause to be made, on or about the funding
date of each Growth Capital Advance or at the time of receipt of any payment of
principal on such Lender’s Secured Promissory Note, an appropriate notation on
such Lender’s Secured Promissory Note Record reflecting the making of such
Lender’s portion of such Growth Capital Advance or (as the case may be) the
receipt of such payment, which payment shall be applied ratably among each
Lender’s Secured Promissory Notes if there are more than one in favor of such
Lender. The outstanding amount of the Growth Capital Advances set forth on such
Lender’s Secured Promissory Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Lender’s Secured
Promissory Note Record shall not limit or otherwise affect the obligations of
Borrower hereunder or under any Secured Promissory Note to make payments of
principal of or interest on any Secured Promissory Note when due. Upon receipt
of an affidavit of an officer of a Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note. Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.

2.4 Fees. Borrower will pay to Lenders:

(a) Prepayment Fee. The Prepayment Fee, as defined herein, if and when
applicable.

(b) Growth Capital Final Payment. The Growth Capital Final Payment, when due
hereunder.

(c) Existing Growth Capital Advances Final Payment. Lenders shall withhold from
the disbursement of the Additional Growth Capital Advance an amount equal to
their respective pro-rata amounts in accordance with their respective Growth
Capital Commitment Percentages (as defined under the Original Agreement) owing
by Borrower for the accrued portion of the Final Payment (as defined under the
Original Agreement in the aggregate amount of Nine Hundred Fifty-Four Thousand
Three Hundred Fifteen Dollars and 28/100 ($954,315.28) (the “Existing Final
Payment”), all in accordance with the Disbursement Letter. For the avoidance of
doubt, (a) Oxford’s portion of the Existing Final Payment is Four Hundred
Thirty-Four Thousand Five Hundred Thirty-One Dollars and 50/100 ($434,531.50),
(b) SVB’s portion of the Existing Final Payment is One Hundred Eighty-Two
Thousand One Hundred Forty-Seven Dollars and 97/100 ($182,147.90) and (c) GECC’s
portion of the Existing Final Payment is Three Hundred Thirty-Seven Thousand Six
Hundred Thirty-Five Dollars and 88/100 ($337,635.88).

(d) Lenders Expenses. All Lenders Expenses (including reasonable attorneys’ fees
and reasonable expenses, which fees and expenses for documentation and
negotiation of this Agreement and the transactions contemplated hereby shall not
to exceed $75,000 through the Effective Date without the prior written consent
of Borrower) incurred through and after the Effective Date, when due.

2.5 (a) Payments Free of Taxes. Payments received by Lenders from Borrower
hereunder will be made free and clear of any U.S. federal withholding taxes,
except as required pursuant to applicable law, regulation or treaty. If Borrower
is required to make any such withholding or deduction from any such payment or
other sum payable

 

3



--------------------------------------------------------------------------------

hereunder to Lenders, Borrower hereby covenants and agrees (i) to make such
withholding or deduction, (ii) to pay the full amount withheld or deducted to
the relevant Governmental Authority and (iii) that the amount due from Borrower
with respect to such payment or other sum payable hereunder will be increased to
the extent necessary to ensure that, after the making of such required
withholding or deduction, each Lender receives a net sum equal to the sum which
it would have received had no withholding or deduction been required. Borrower
will, upon request, furnish Lenders with a copy of a receipt issued by such
Governmental Authority or other proof reasonably satisfactory to Lenders
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this
Section 2.5 shall survive the termination of this Agreement.

(b) Status of Lenders. Each Lender (and any Person to which any Lender transfers
an interest in this Agreement) agrees that on the date such Lender or Person
becomes a party to or acquires an interest this Agreement, it will deliver to
the Borrower and the Collateral Agent either (i) if such Lender or Person is a
“United States person” as defined in Section 7701(a)(30) of the IRC, two duly
and appropriately completed copies of a United States Internal Revenue Service
Form W-9 or any successor applicable form or (ii) if such Lender or Person is
not a United States person, two duly and appropriately completed copies of
United States Internal Revenue Service Form W-8ECI, W-8EXP, W-8BEN (including,
in the case of any Lender claiming a portfolio interest exemption, a certificate
reasonably satisfactory to Borrower and Collateral Agent, to the effect that
such Lender or Person is not a bank for purposes Section 881(c) of the IRC, is
not a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
IRC) of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the IRC)) or W-8IMY
(together with the required attachments), or successor applicable form, as the
case may be, claiming therein, to the extent permissible under applicable law, a
reduction in or an exemption from United States withholding taxes, and, if
reasonably requested by Borrower or Collateral Agent any additional statements
and forms required by law to establish a Lender’s or Person’s eligibility for
such a reduction or exemption. Each such Lender or Person agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall promptly update such form or certification
or promptly notify the Borrower and the Collateral Agent in writing of its legal
inability to do so.

 

  3. CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. The Lenders’ agreement to
make the initial Credit Extension is subject to the condition precedent that
Lenders shall have received, in form and substance satisfactory to Lenders, such
documents and completion of such other matters, as Lenders may reasonably deem
necessary or appropriate, including, without limitation, the following:

(a) this Agreement duly executed by each party hereto;

(b) the Operating Documents of Borrower and good standing certificates of
Borrower certified by the Secretary of State of Borrower’s state of organization
and each state in which Borrower is qualified to conduct business, each as of a
date no earlier than thirty (30) days prior to the Effective Date;

(c) a certificate of the Secretary of Borrower with respect to articles,
by-laws, incumbency and resolutions authorizing the execution and delivery of
this Agreement;

(d) Perfection Certificate by Borrower, together with the duly executed original
signature thereto;

(e) Collateral Agent shall have received certified copies, dated as of a recent
date, of financing statement searches with respect to Borrower, as Lenders shall
request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements constitute
Permitted Liens;

(f) new Control Agreements covering each of Borrower’s deposit accounts and
securities accounts;

(g) an amendment to the DDN bailee agreement reflecting Borrower’s current
address, duly executed by DDN;

 

4



--------------------------------------------------------------------------------

(h) a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed original signature thereto;

(i) a copy of Borrower’s Investors’ Rights Agreement and Voting Agreement and
any amendments thereto, which Lenders acknowledge have been provided by Borrower
prior to the Effective Date;

(j) Borrower shall have delivered evidence satisfactory to Collateral Agent that
the insurance policies required by Section 6.5 hereof are in full force and
effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements in favor of Collateral Agent;

(k) duly executed original signature to the Oxford Warrant;

(l) duly executed original signature to the SVB Warrant;

(m) duly executed original signature to the GECC Warrant (such Warrant to be
issued to GECC’s Affiliate, GE Capital Equity Investments, Inc. at GECC’s
direction);

(n) payment of the fees and Lenders Expenses then due specified in Section 2.4
hereof;

(o) a Post-Closing Agreement executed by each party hereto, and

(p) such other documents, and completion of such other matters, as Lenders may
reasonably deem necessary or appropriate.

3.2 Conditions Precedent to all Credit Extensions. The obligations of Lenders to
make each Credit Extension, including the initial Credit Extension, is subject
to the following:

(a) receipt by the Lenders of an executed Disbursement Letter in the form of
Exhibit B-1 attached hereto; and (ii) SVB of an executed Loan Payment/Advance
Request Form in the form of Exhibit B-2 attached hereto;

(b) Borrower shall have duly executed and delivered to each Lender a Secured
Promissory Note in accordance with Section 2.3, and Warrants to Purchase Stock
(if applicable); and

(c) the representations and warranties in Section 5 shall be true in all
material respects on the date of the Disbursement Letter and Loan
Payment/Advance Request Form, and on the effective date of each Credit Extension
and no Event of Default shall have occurred and be continuing, or result from
the Credit Extension. Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in Section 5
remain true in all material respects. Any materiality qualifier contained in the
foregoing shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.

 

  4. CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants to Collateral Agent, for
the ratable benefit of each Lender, to secure the payment and performance in
full of all of the Obligations and the performance of each of Borrower’s duties
under the Loan Documents, a continuing security interest in, and pledges and
assigns to Collateral Agent, for the ratable benefit of each Lender, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof. Borrower warrants and represents
that the security interest granted herein shall be a first priority security
interest in the Collateral. SVB may place a “hold” on any certificates of
deposit or deposit or investment accounts pledged as Collateral to secure cash
management services, corporate business credit cards or letters of credit
separately issued or supplied by SVB under separate agreements between SVB and
Borrower.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with SVB. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes SVB
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and SVB to have all such Obligations secured by the continuing
security interest in the Collateral granted herein (subject only to Permitted
Liens that expressly have superior priority to Collateral Agent’s Lien in this
Agreement).

 

5



--------------------------------------------------------------------------------

Borrower agrees that any disposition of the Collateral in violation of this
Agreement, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Lenders under the Code. If Borrower shall at any time,
acquire, assert or file a commercial tort claim, Borrower shall promptly notify
Lenders in a writing signed by Borrower of the brief details thereof and grant
to Collateral Agent, for the ratable benefit of Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Lenders.

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at Borrower’s
sole cost and expense, promptly (a) terminate the security interest in the
Collateral granted by Borrower to Collateral Agent for the benefit of the
Lenders in connection with the Growth Capital Advances, and (b) execute and/or
file, as applicable, all documents and other instruments required to terminate
such security interest (or grant Borrower the authority to file all documents
and other instruments required to terminate such security interests, as
applicable) and upon such termination all rights in the Collateral shall revert
to Borrower. In the event (i) all Obligations (other than inchoate indemnity
obligations), except for Bank Services, are repaid in full in cash, and
(ii) this Agreement and the Lenders’ obligation to make Credit Extensions is
terminated, Collateral Agent shall terminate the security interest in the
Collateral granted by Borrower to Collateral Agent for the benefit of the
Lenders in connection with the Growth Capital Advances and execute and/or file,
as applicable, all documents and other instruments required to terminate such
security interest (or grant Borrower the authority to file all documents and
other instruments required to terminate such security interests, as applicable)
upon Borrower providing cash collateral acceptable to SVB in its good faith
business judgment for Bank Services, if any. In the event such Bank Services
consist of outstanding Letters of Credit, Borrower shall provide to SVB cash
collateral in an amount equal to (A) one hundred five percent (105.0%) of the
face amount of all such Letters of Credit denominated in Dollars and (B) one
hundred ten percent (110.0%) of the Dollar Equivalent of the face amount of all
such Letters of Credit denominated in a Foreign Currency plus, in each case, all
interest, fees, and costs due or to become due in connection therewith (as
estimated by SVB in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent and each Lender to file financing statements, without notice to
Borrower, with all appropriate jurisdictions, in order to perfect or protect
Collateral Agent’s and Lenders’ interest or rights hereunder. As of the date of
this Agreement, Collateral Agent and Lenders are not currently contemplating
recording any fixture filings with the applicable recording office, but reserve
their right to do so. Collateral Agent and Lenders acknowledge that, to the
extent Borrower has any fixtures, Collateral Agent and Lenders may need to file
a real property related financing statement under section 9-502(b) of the Code
for their security interests to have priority over certain conflicting interests
in such fixtures.

4.3 Account Control. Unless an Event of Default has occurred and is continuing,
Collateral Agent hereby agrees that: (a) it will not send a “notice of control”
under any applicable account control agreements, and (b) as to accounts
maintained by it, it shall not place a “hold” on any such accounts, except SVB
may place a “hold” on any certificates of deposit or deposit or investment
accounts pledged as Collateral to secure cash management services, corporate
business credit cards or letters of credit separately issued or supplied by SVB
under separate agreements between SVB and Borrower.

 

  5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Collateral Agent and each Lender as follows:

5.1 Due Organization and Authorization. Borrower and each of its Subsidiaries is
duly existing and in good standing in its state of formation and qualified and
licensed to do business in, and in good standing in, any state in which the
conduct of its business or its ownership of property requires that it be
qualified, except where the failure to do so could not reasonably be expected to
cause a Material Adverse Change. In connection with this Agreement, the Borrower
delivered to Lenders a certificate signed by the Borrower and entitled
“Perfection Certificate”. The Borrower represents and warrants to Collateral
Agent and each Lender that: (a) the Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(b) the Borrower is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth the Borrower’s organizational identification
number or accurately states that the Borrower has none; (d) the Perfection
Certificate accurately sets forth the Borrower’s place of business, or, if more
than one, its chief executive office as well as the Borrower’s mailing address
if different, and (e) all other information set forth on the Perfection
Certificate

 

6



--------------------------------------------------------------------------------

pertaining to the Borrower is accurate and complete. If the Borrower does not
now have an organizational identification number, but later obtains one,
Borrower shall forthwith notify the Lenders of such organizational
identification number.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s certificate of incorporation or
bylaws, nor constitute an event of default under any material agreement by which
Borrower is bound, nor contravene any provision of any federal, state or other
applicable statute, rule or regulation applicable to Borrower nor require any
governmental orders, permissions, consents, approvals or authorizations and when
executed and delivered will be valid and binding obligations of the Borrower,
enforceable against Borrower in accordance with their terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application affecting enforcement of creditors’ rights and general
principles of equity that restrict the availability of equitable or legal
remedies. Borrower is not in default under any agreement to which or by which it
is bound in which the default would reasonably be expected to cause a Material
Adverse Change.

5.2 Collateral. Borrower has rights in and good title to the Collateral, free of
Liens except Permitted Liens. Borrower has no deposit account, other than the
deposit accounts with SVB and deposit accounts described in the Perfection
Certificate delivered to Lenders in connection herewith. The Accounts are bona
fide, existing obligations, and the service or property has been performed or
delivered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor. Except as described in the
Perfection Certificate, the Collateral is not in the possession of any third
party bailee (such as a warehouse). Except as hereafter disclosed to the Lenders
in writing by Borrower, none of the components of the Collateral shall be
maintained at locations other than as provided in the Perfection Certificate. In
the event that Borrower, after the date hereof, intends to store or otherwise
deliver any portion of the Collateral to a bailee, then Borrower will first
receive the written consent of Lenders and such bailee must acknowledge in
writing that the bailee is holding such Collateral for the benefit of Collateral
Agent acting for Lenders; All Inventory is in all material respects of good and
marketable quality, free from material defects, other than Inventory consisting
of clinical trial material which is usable as contemplated. Borrower is the sole
owner or exclusive licensee of the Intellectual Property. Each Patent is valid
and enforceable and no part of the Intellectual Property has been judged invalid
or unenforceable, in whole or in part, and no claim has been made that any part
of the Intellectual Property violates the rights of any third party, except to
the extent such claim would not reasonably be expected to cause a Material
Adverse Change.

5.3 Litigation. Except as shown in the Perfection Certificate, there are no
actions or proceedings pending or, to the knowledge of Borrower’s Responsible
Officers, threatened by or against Borrower or any of its Subsidiaries in which
an adverse decision would reasonably be expected to cause a Material Adverse
Change.

5.4 No Material Deterioration in Financial Statements. All consolidated
financial statements for Borrower, and any of its Subsidiaries, delivered to
Lenders fairly present in all material respects Borrower’s consolidated
financial condition and Borrower’s consolidated results of operations. There has
not been any material deterioration in Borrower’s consolidated financial
condition since the date of the most recent financial statements submitted to
Lenders, although Borrower’s cash may have declined to pay necessary and
ordinary course business expenses.

5.5 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.6 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act. Borrower has not violated any laws, ordinances or rules,
the violation of which would reasonably be expected to cause a Material Adverse
Change. None of Borrower’s or any Subsidiary’s properties or assets has been
used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally or the violation of which would not
reasonably be expected to cause a Material Adverse Change. Borrower and each
Subsidiary has timely filed (within any applicable extension period) all
required tax returns and paid, or made adequate provision to pay, all material
taxes, except those being contested in good faith with adequate reserves under
GAAP. Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted, except where the failure to make such declarations, notices
or filings would not reasonably be expected to cause a Material Adverse Change.

 

7



--------------------------------------------------------------------------------

5.7 Subsidiaries. Borrower does not own any stock, partnership interest or other
equity securities except for Permitted Investments.

5.8 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Collateral Agent or
any Lender (taken together with all such written certificates and written
statements given to Collateral Agent or any Lender) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading, as of
the date of such representation, warranty or other statement, it being
recognized by Collateral Agent and Lenders that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results.

 

  6. AFFIRMATIVE COVENANTS

Borrower shall do all of the following for so long as any Lender has an
obligation to make any Credit Extension, or there are outstanding Obligations:

6.1 Government Compliance. Borrower shall maintain its and all of its
Subsidiaries’ legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction in
which the failure to so qualify would reasonably be expected to cause a Material
Adverse Change. Borrower shall comply, and have each of its Subsidiaries comply,
with all laws, ordinances and regulations to which it is subject (including,
without limitation, laws and regulations enforced by the U.S. Food and Drug
Administration (“FDA”), noncompliance with which would reasonably be expected to
cause a Material Adverse Change.

6.2 Financial Statements, Reports, Certificates. Borrower shall deliver to
Lenders: (i) as soon as available, but no later than forty-five (45) days after
the last day of each quarter, a company prepared consolidated balance sheet and
income statement covering Borrower’s consolidated operations during the period
certified by a Responsible Officer and in a form acceptable to Lenders;
(ii) copies of Borrower’s quarterly financial statements including a balance
sheet, income statement and statement of cash flows, each prepared by Borrower
in accordance with GAAP consistently applied by Borrower (not including
footnotes required under GAAP) and certified by Borrower’s Chief Financial
Officer within forty-five (45) days after the close of each of Borrower’s first
three fiscal quarters; (iii) as soon as available, but no later than one hundred
eighty (180) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm reasonably acceptable to Lenders;
and (iv) annual financial projections approved by Borrower’s Board of Directors
consistent in form and detail with those provided to Borrower’s venture capital
investors as soon as available, but no later than forty-five (45) days after the
last day of Borrower’s fiscal year.

(a) Borrower shall deliver to Lenders, within five (5) days of filing with the
Securities and Exchange Commission, copies of, or electronic links to (in the
case of electronic links being provided to Lenders, Borrower shall still be
required to submit to Lenders the applicable compliance certificate in the form
of Exhibit C), all statements, reports and notices made available to Borrower’s
security holders or to any holders of Subordinated Debt and all reports on Form
10-K, 10-Q and 8-K so filed.

(b) In addition, Borrower shall deliver to Lenders: (i) a prompt report of any
legal actions pending or threatened in writing against Borrower or any
Subsidiary that would reasonably be expected to result in damages or costs to
Borrower or any Subsidiary of One Hundred Thousand Dollars ($100,000.00) or
more; and (ii) such other financial information as Lenders may reasonably
request from time to time.

(c) Within forty-five (45) days after the last day of each fiscal quarter,
Borrower shall deliver to Lenders with the quarterly financial statements a
Compliance Certificate signed by a Responsible Officer in the form of Exhibit C.

(d) Borrower shall allow Collateral Agent and Lenders to audit or inspect
Borrower’s Collateral; provided that any such inspections shall be at Borrower’s
expense and shall be conducted no more often than every twelve (12) months
unless an Event of Default has occurred and is continuing; provided further that
any such audits shall only be conducted if an Event of Default has occurred and
is continuing and shall be at Borrower’s expense.

 

8



--------------------------------------------------------------------------------

6.3 Inventory; Returns. Borrower shall keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its account debtors shall follow Borrower’s customary practices as they
exist at the Effective Date or as required by GAAP. Borrower must promptly
notify Lenders of all returns, recoveries, disputes and claims, which involve
more than $150,000.

6.4 Taxes. Borrower shall make, and cause each Subsidiary to make, timely
payment of all material federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower is contesting in good faith, with
adequate reserves maintained in accordance with GAAP) and will deliver to
Lenders, on demand, appropriate certificates attesting to such payments.

6.5 Insurance. Borrower shall keep its business and the Collateral insured for
risks in amounts, as reasonable and customary for a corporation with similar
size and business as Borrower and as Lenders may reasonably request. Insurance
policies shall be in a form, with companies, and in amounts that are reasonably
satisfactory to Lenders. All property policies covering Collateral shall have a
lender’s loss payable endorsement showing each Lender as an additional loss
payee and waive subrogation against Lenders, and all liability policies shall
show, or have endorsements showing, each Lender as an additional insured. All
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer must give Lenders at least thirty (30) days notice before
canceling, amending, or declining to renew its policy. At Lenders’ request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Lenders’ option, be
payable to Lenders on account of the Obligations. Notwithstanding the foregoing,
(a) so long as no Event of Default has occurred and is continuing, Borrower
shall have the option of applying the proceeds of any casualty policy up to
$150,000, in the aggregate, toward the replacement or repair of destroyed or
damaged property; provided that any such replaced or repaired property (i) shall
be of equal or like value as the replaced or repaired Collateral and (ii) shall
be deemed Collateral in which Lenders have been granted a first priority
security interest, and (b) after the occurrence and during the continuance of an
Event of Default, all proceeds payable under such casualty policy shall, at the
option of Lenders, be payable to Lenders on account of the Obligations. If
Borrower fails to obtain insurance as required under this Section 6.5 or to pay
any amount or furnish any required proof of payment to third persons and
Lenders, Lenders may make all or part of such payment or obtain such insurance
policies required in this Section 6.5, and take any action under the policies
Lenders deem prudent.

6.6 Accounts.

(a) Until all Obligations have been repaid, Borrower shall maintain Borrower’s
primary depository and operating accounts and securities accounts with SVB or
administered through SVB, which accounts shall represent at least fifty percent
(50%) of the dollar value of the Borrower’s accounts at all financial
institutions.

(b) Borrower shall identify to Lenders, in writing, any bank or securities
account opened by Borrower with any institution other than SVB. In addition, for
each bank or securities account that the Borrower at any time opens or
maintains, Borrower shall, prior to or in conjunction with the opening of such
account, pursuant to an agreement in form and substance acceptable to the
Lenders cause such account to be subject to the “control” (within the meaning of
9-104 of the Code) of the Collateral Agent and cause the depository bank or
securities intermediary to agree that such account is the collateral of
Collateral Agent acting for the Lenders pursuant to the terms hereunder. The
provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of the Borrower’s employees.

6.7 Intellectual Property. Borrower shall: (a) use its commercially reasonable
efforts to protect, defend and maintain the validity and enforceability of the
Intellectual Property; (b) promptly advise Lenders in writing of material
infringements of the Intellectual Property; and (c) not allow any Intellectual
Property material to the Borrower’s business to be abandoned, forfeited or
dedicated to the public without Lenders’ written consent.

6.8 Use of Proceeds. Borrower may use the proceeds of the Growth Capital
Advances for general corporate purposes.

6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Collateral Agent and each
Lender, without expense to Collateral Agent, Borrower’s officers, employees and
agents and Borrower’s books and records, to the extent that Collateral Agent or
any Lender may deem them reasonably necessary to prosecute or defend any
third-party suit or proceeding instituted by or against Collateral Agent or any
Lender with respect to any Collateral or relating to Borrower.

 

9



--------------------------------------------------------------------------------

6.10 Formation or Acquisition of Subsidiaries. At the time that Borrower forms
any direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Effective Date, Borrower shall (a) cause such new Subsidiary to
provide to Collateral Agent a joinder to the Loan Agreement to cause such
Subsidiary to become a co-borrower hereunder, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
satisfactory to Collateral Agent (including being sufficient to grant Collateral
Agent for the benefit of Lenders a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary),
(b) provide to Collateral Agent appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to
Collateral Agent, and (c) provide to Collateral Agent all other documentation in
form and substance satisfactory to Collateral Agent which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above. Any document, agreement, or instrument executed
or issued pursuant to this Section 6.10 shall be a Loan Document.

6.11 Further Assurances. Borrower shall execute any further instruments and take
further action as Collateral Agent or Lenders reasonably request to perfect or
continue Collateral Agent and Lenders’ security interest in the Collateral or to
effect the purposes of this Agreement.

 

  7. NEGATIVE COVENANTS

Borrower shall not do any of the following without the Lenders’ prior written
consent for so long as any Lender has an obligation to make Credit Extensions or
there are any outstanding Obligations:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment;
(c) of non-exclusive licenses for the use of the Intellectual Property of
Borrower or its Subsidiaries; (d) exclusive licenses for the use of the
Intellectual Property of Borrower or its Subsidiaries for a particular field of
use or geographic area and approved by Borrower’s Board of Directors; or
(e) sales of securities in connection with Borrower’s cash management in the
ordinary course of business, or (f) other Transfers in the ordinary course of
business up to One Hundred Fifty Thousand Dollars ($150,000) per fiscal year.
For the avoidance of doubt, the following shall not be considered a Transfer
hereunder: payments of cash to vendors or other third parties for goods provided
or to be provided or services rendered or to be rendered to or on behalf of
Borrower or any of its Subsidiaries in the ordinary course of business. Borrower
shall not be permitted to make any Transfers to any Subsidiary that has not
complied with the provisions of Section 6.10 without the Lenders’ prior written
consent.

7.2 Changes in Business, Ownership, Management or Locations of Collateral.
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto,
or liquidate or dissolve, or have a material change in its ownership (other than
by the sale of Borrower’s equity securities in a public offering or to venture
capital investors so long as Borrower identifies to Lenders the venture capital
investors prior to the closing of the investment), or a change in a Responsible
Officer unless a replacement is approved by a majority of Borrower’s Board of
Directors, including a majority of those members of the Board of Directors who
were members of the Board of Directors and not employees of Borrower (the
“Outside Directors”), within one hundred twenty (120) days of the date of
termination of such Responsible Officer, provided that if a majority of the
Outside Directors determine that such Responsible Officer shall not be replaced,
then Borrower shall notify Lenders within thirty (30) days of such
determination. Borrower shall not, without at least thirty (30) days prior
written notice to Lenders: (a) relocate its chief executive office, or add any
new offices or business locations, including warehouses (unless such new offices
or business locations contain less than Five Thousand Dollars ($5,000) in
Borrower’s assets or property), or (b) change its jurisdiction of organization,
or (c) change its organizational structure or type, or (d) change its legal
name, or (e) change any organizational number (if any) assigned by its
jurisdiction of organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person; provided, however, if Lenders do
not consent to any such transaction, then Borrower shall be entitled to prepay
all of the Obligations without payment of the Prepayment Fee (as more fully set
forth in Section 2.2(e) of this Agreement) if such prepayment occurs
contemporaneously with such proposed merger or acquisition. Notwithstanding the
foregoing, (a) a Subsidiary may merge or consolidate into another Subsidiary or
into Borrower (so long as the Borrower is the surviving entity), and
(b) Borrower may merge or consolidate so long as: (i) the entity that results
from such merger or consolidation (the “Surviving Entity”) shall have executed
and delivered to Lenders

 

10



--------------------------------------------------------------------------------

an agreement in form and substance reasonably satisfactory to Lenders,
containing an assumption by the Surviving Entity of the due and punctual payment
and performance of all Obligations and performance and observance of each
covenant and condition of Borrower in the Loan Documents; (ii) all such
obligations of the Surviving Entity to Lenders shall be guaranteed by any
entity, if any, that directly or indirectly owns or controls more than fifty
percent (50%) of the voting stock of the Surviving Entity; (iii) before and
immediately after giving effect to such merger or consolidation, no default or
Event of Default shall have occurred and be continuing; and (iv) the credit risk
to any Lender, in its sole discretion, of the Surviving Entity shall not be
increased. In determining whether the proposed merger or consolidation would
result in an increased credit risk, each Lender may consider, among other
things, changes in Borrower’s management team, employee base, access to equity
markets, venture capital support, financial position and/or disposition of
intellectual property rights which may reasonably be anticipated as a result of
the transaction.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, or allow any Lien on any of the Collateral, or
assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein, except for Permitted Liens as to which the Collateral
may be subject. Borrower shall not sell, transfer, assign, mortgage, pledge,
lease, grant a security interest in, or encumber, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Collateral
Agent) with any Person which directly or indirectly prohibits or has the effect
of prohibiting Borrower from selling, transferring, assigning, mortgaging,
pledging, leasing, granting a security interest in or upon, or encumbering any
of Borrower’s Intellectual Property, except for Transfers permitted pursuant to
the terms and conditions of Section 7.1.

7.6 Distributions; Investments.

(a) Directly or indirectly acquire or own any Person, or make any Investment in
any Person, other than Permitted Investments or mergers or acquisitions
permitted by Section 7.3 above, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock except (i) dividends and distributions payable solely
in capital stock of Borrower and (ii) repurchases of stock from former
employees, consultants or directors of Borrower under the terms of applicable
repurchase agreements in an aggregate amount not to exceed Fifty Thousand
Dollars ($50,000) in the aggregate in any fiscal year provided that no Event of
Default has occurred, is continuing or would exist after giving effect to any
such repurchase.

7.7 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person,
(b) Borrower’s sale of equity securities to venture capital investors, or
(c) compensation and benefit arrangements (including the granting of options or
other equity compensation arrangements) and any indemnification arrangements
with employees, officers, directors or consultants approved by or pursuant to
any plan approved by the majority of the disinterested members of the board of
directors of Borrower.

7.8 Subordinated Debt.

(a) Make or permit any payment on any Subordinated Debt, except under the terms
of the Subordinated Debt, or (b) amend any provision in any document relating to
the Subordinated Debt that would breach any applicable subordination agreement
entered into in favor of Collateral Agent or Lenders or that would reasonably be
expected to cause a Material Adverse Change.

7.9 Compliance. Become an “investment company” or a company controlled by an
“investment company,” under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock, or use the proceeds of any Credit Extension for that purpose; fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation would reasonably be expected to cause a Material Adverse Change, or
permit any of its Subsidiaries to do so.

 

11



--------------------------------------------------------------------------------

7.10 Indebtedness Payments.

(a) Prepay, redeem, purchase, defease or otherwise satisfy in any manner prior
to the scheduled repayment thereof any Indebtedness for borrowed money (other
than amounts due under this Agreement or due any Lender) or lease obligations,
(b) amend, modify or otherwise change the terms of any Indebtedness for borrowed
money or lease obligations so as to accelerate the scheduled repayment thereof
or (c) repay any notes to officers, directors or shareholders.

 

  8. EVENTS OF DEFAULT

Any one of the following is an Event of Default:

8.1 Payment Default. Borrower fails to pay any of the Obligations within three
(3) Business Days after their due date. During the additional three (3) Business
Day period the failure to cure the default shall not constitute an Event of
Default (but no Credit Extension shall be made during such cure period).

8.2 Covenant Default.

(a) If Borrower fails to perform any obligation under Sections 6.2, 6.6 or 6.7
or violates any of the covenants contained in Section 7 of this Agreement, or

(b) If Borrower fails or neglects to perform, keep, or observe any other
material term, provision, condition, covenant, or agreement contained in this
Agreement (other than as described in Section 8.2(a)), in any of the Loan
Documents, or in any other present or future agreement between Borrower and any
Lender and as to any default under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure such default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional reasonable period (which shall not in any case exceed
thirty (30) days after the end of such ten (10) day period) to attempt to cure
such default, and within such reasonable time period the failure to have cured
such default shall not be deemed an Event of Default (provided that no Credit
Extensions will be made during such cure period).

8.3 Material Adverse Change. A Material Adverse Change occurs.

8.4 Attachment.

(a) Any material portion of Borrower’s assets is attached, seized, levied on, or
comes into possession of a trustee or receiver and the attachment, seizure or
levy is not removed in ten (10) days; (b) the service of process upon the
Borrower seeking to attach, by trustee or similar process, any funds of the
Borrower on deposit with the Lenders and/or Collateral Agent, or any entity
under the control of Lenders and/or Collateral Agent (including a subsidiary)
and the service of process is not rescinded or withdrawn within ten (10) days;
(c) Borrower is enjoined, restrained, or prevented by court order from
conducting a material part of its business; (d) a judgment or other claim
becomes a Lien on a material portion of Borrower’s assets; or (e) a notice of
lien, levy, or assessment is filed against any of Borrower’s assets by any
government agency and not paid within ten (10) days after Borrower receives
notice. These are not Events of Default if stayed or if a bond is posted pending
contest by Borrower (but no Credit Extensions shall be made during the cure
period).

8.5 Insolvency.

(a) Borrower is unable to pay its debts (including trade debts) as they mature;
(b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is
begun against Borrower and not dismissed or stayed within forty-five (45) days
(but no Credit Extensions shall be made before any Insolvency Proceeding is
dismissed).

8.6 Other Agreements. If there is a default in any agreement to which Borrower
is a party with a third party or parties resulting in a right by such third
party or parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of One Hundred Thousand Dollars ($100,000)
or that could otherwise result in a Material Adverse Change or if any
subordination agreement is unenforceable.

8.7 Judgments. If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least Two Hundred Fifty Thousand Dollars
($250,000) shall be rendered against Borrower and shall

 

12



--------------------------------------------------------------------------------

remain unsatisfied and unstayed for a period of ten (10) days (provided that no
Credit Extensions will be made prior to the satisfaction or stay of such
judgment).

8.8 Misrepresentations. If Borrower or any authorized Person acting for Borrower
makes any material misrepresentation or material misstatement now or later in
any warranty or representation in this Agreement or in any writing delivered to
Collateral Agent or Lenders or to induce Collateral Agent or Lenders to enter
this Agreement or any Loan Document.

8.9 Guaranty.

(a) Any guaranty of any Obligations terminates or ceases for any reason to be in
full force; or (b) any Guarantor does not perform any obligation under any
guaranty of the Obligations; or (c) any material misrepresentation or material
misstatement exists now or later in any warranty or representation in any
guaranty of the Obligations or in any certificate delivered to Lenders in
connection with the guaranty; or (d) any circumstance described in Sections 8.3,
8.4, 8.5, or 8.8 occurs to any Guarantor, or (e) the liquidation, winding up,
termination of existence, or insolvency of any Guarantor.

 

  9. RIGHTS AND REMEDIES

9.1 Rights and Remedies. When an Event of Default occurs and continues
Collateral Agent may, without notice or demand, do any or all of the following:

(a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Collateral Agent);

(b) Stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and any Lender;

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Lenders consider advisable and notify
any Person owing Borrower money of Lenders’ security interest in such funds and
verify the amount of such account. Borrower shall collect all payments in trust
for Lenders and, if requested by Lenders, immediately deliver the payments to
Lenders in the form received from the account debtor, with proper endorsements
for deposit;

(d) Make any payments and do any acts it considers necessary or reasonable to
protect their security interest in the Collateral. Borrower shall assemble the
Collateral if Collateral Agent requests and make it available as Collateral
Agent designates. Collateral Agent may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants
Collateral Agent a license to enter and occupy any of its premises, without
charge, to exercise any of Collateral Agent’s rights or remedies;

(e) Apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by any Lender owing to or for the credit or the account
of Borrower;

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Collateral Agent is hereby granted
a non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Agent’s exercise of its rights under this Section,
Borrower’s rights under all licenses and all franchise agreements inure to
Collateral Agent for the benefit of Lenders;

(g) Place a “hold” on any account maintained with any Lender (provided that,
except with respect to any certificates of deposit or deposit or investment
accounts pledged as Collateral to secure cash management services, corporate
business credit cards or letters of credit separately issued or supplied by SVB
under separate agreements between SVB and Borrower, Collateral Agent and Lenders
agree not to take any of the actions described in this clause (g) unless an
Event of Default has occurred and is continuing);

 

13



--------------------------------------------------------------------------------

(h) Deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any control agreement or similar
agreements providing control of any Collateral (provided that, Collateral Agent
and Lenders agree not to take any of the actions described in this clause
(h) unless an Event of Default has occurred and is continuing);

(i) Demand and receive possession of Borrower’s Books; and

(j) Exercise all rights and remedies and dispose of the Collateral according to
the Code.

9.2 Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent and
each Lender as its lawful attorney-in-fact, to be effective upon the occurrence
and during the continuance of an Event of Default, to: (a) endorse Borrower’s
name on any checks or other forms of payment or security; (b) sign Borrower’s
name on any invoice or bill of lading for any Account or drafts against account
debtors, (c) settle and adjust disputes and claims about the Accounts directly
with account debtors, for amounts and on terms Collateral Agent or such Lender
determines reasonable; (d) make, settle, and adjust all claims under Borrower’s
insurance policies; and (e) transfer the Collateral into the name of Collateral
Agent or such Lender or a third party as the Code permits. Borrower hereby
appoints Collateral Agent and each Lender as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of any security interest regardless of whether an Event of Default has occurred
until all Obligations have been satisfied in full and Lenders are under no
further obligation to make Credit Extensions hereunder. Collateral Agent and
each Lender’s foregoing appointment as Borrower’s attorney in fact, and all of
Collateral Agent’s and such Lender’s rights and powers, coupled with an
interest, are irrevocable until all Obligations have been fully repaid and
performed and Lenders’ obligation to provide Credit Extensions terminates.

9.3 Accounts, Notification and Collection. In the event that an Event of Default
occurs and is continuing, Collateral Agent or Lenders may notify any Person
owing Borrower money of Collateral Agent’s and Lenders’ security interest in the
funds and verify and/or collect the amount of the Account. After the occurrence
of an Event of Default, any amounts received by Borrower shall be held in trust
by Borrower for Lenders, and, if requested by Lenders, Borrower shall
immediately deliver such receipts to Lenders in the form received from the
account debtor, with proper endorsements for deposit.

9.4 Lenders Expenses. Any amounts paid by Lenders as provided herein are Lenders
Expenses and are immediately due and payable and shall bear interest at the then
applicable rate and be secured by the Collateral. No payments by Lenders shall
be deemed an agreement to make similar payments in the future or Lenders’ waiver
of any Event of Default.

9.5 Lenders’ Liability for Collateral. So long as Collateral agent and Lenders
comply with their obligations, if any, under the Code, Collateral Agent and no
Lender shall in any way or manner be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

9.6 Remedies Cumulative. Collateral Agent’s and Lenders’ rights and remedies
under this Agreement, the Loan Documents, and all other agreements are
cumulative. Collateral Agent and Lenders have all rights and remedies provided
under the Code, by law, or in equity. Collateral Agent or Lenders’ exercise of
one right or remedy is not an election, and Lenders’ waiver of any Event of
Default is not a continuing waiver. Collateral Agent’s or Lenders’ delay is not
a waiver, election, or acquiescence. No waiver hereunder shall be effective
unless signed by Collateral Agent and each Lender and then is only effective for
the specific instance and purpose for which it was given.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Lenders on which Borrower is
liable. In all cases, Lenders’ recourse under this Agreement is limited to the
amount of the Obligations and any other payments for which Borrower is
responsible hereunder.

 

14



--------------------------------------------------------------------------------

  10. NOTICES

Notices or demands by any party about this Agreement must be in writing and
personally delivered or sent by an overnight delivery service, or by certified
mail, postage prepaid, return receipt requested, or by telefacsimile at the
addresses listed below. A party may change its notice address by written notice
to the other party.

 

     If to Borrower:    Cadence Pharmaceuticals, Inc.       12481 High Bluff
Drive, Suite 200       San Diego, CA 92130       Attn: General Counsel      
Fax: (858) 436-8510       With a copy to:       Latham & Watkins LLP       12636
High Bluff Drive, Suite 400       San Diego, CA 92130       Attn: Cheston Larson
      Fax: (858) 523-5450    If to SVB:    Silicon Valley Bank       555 Mission
Street, 9th Floor       San Francisco, CA 94105       Attn: Michael White      
Fax: (415) 856-0810    If to Oxford:    Oxford Finance LLC       133 North
Fairfax Street       Alexandria, VA 22314      

Attn: Tim Lex, Chief Operating Officer and Executive Vice

President

      Facsimile: (703) 519-6010       With a copy to:       Oxford Finance LLC
      133 North Fairfax Street       Alexandria, VA 22314       Attn: John
Henderson, Vice President and General Counsel       Facsimile: (703) 519-6010   
If to GECC:    General Electric Capital Corporation       c/o GE Healthcare
Financial Services, Inc.       Two Bethesda Metro Center, Suite 600      
Bethesda, Maryland 20814       Attention: Senior Vice President of Risk – Life
Science Finance       Facsimile: (301) 664-98558       With a copy to:      
General Electric Capital Corporation       c/o GE Healthcare Financial Services,
Inc.       Two Bethesda Metro Center, Suite 600       Bethesda, Maryland 20814
      Attention: General Counsel       Facsimile: (301) 664-9866

 

  11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Collateral Agent and Lenders each submit to the
exclusive jurisdiction of the State and Federal courts in California and

 

15



--------------------------------------------------------------------------------

Borrower accepts jurisdiction of the courts and venue in Santa Clara County,
California. NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND THE LENDERS
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR
ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE LENDERS DEEM
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE THE LENDERS’ RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT
AND EACH LENDER WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

  12. GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s and each Lender’s prior written consent (which may be granted
or withheld in Collateral Agent’s and each Lender’s discretion, subject to
Section 12.6). The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, pledge, negotiate, or grant participation
in (any such sale, transfer, assignment, negotiation, or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, however, that any such Lender Transfer (other than a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”). Borrower and Collateral Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Collateral Agent shall have received and
accepted an effective assignment agreement in form satisfactory to Collateral
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such Eligible Assignee
or Approved Lender as Collateral Agent reasonably shall require. Notwithstanding
anything to the contrary contained herein, so long as no Event of Default has
occurred and is continuing, no Lender Transfer (other than a Lender Transfer
(a) in respect of the Warrants or (b) in connection with (i) assignments by a
Lender due to a forced divestiture at the request of any regulatory agency; or
(ii) a Lender’s own financing or securitization transactions and upon the
occurrence of a default, Event of Default or similar occurrence with respect to
such financing or

 

16



--------------------------------------------------------------------------------

securitization transaction) shall be permitted to any Person if such person is
an Affiliate or Subsidiary of Borrower, a direct competitor of Borrower or a
vulture hedge fund, each as determined by Collateral Agent, without Borrower’s
consent.

12.2 Indemnification. Borrower hereby indemnifies, defends and holds Collateral
Agent and Lenders and their respective officers, employees, and agents harmless
against: (a) all obligations, demands, claims, and liabilities asserted by any
other party in connection with the transactions contemplated by the Loan
Documents; and (b) all losses or Lenders Expenses incurred, or paid by Lenders
from, following, or consequential to transactions between Lenders and Borrower
(including reasonable attorneys’ fees and expenses), except, as to (a) and (b),
for losses caused by Collateral Agent’s or a Lender’s gross negligence or
willful misconduct, as applicable.

12.3 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Collateral Agent or any Lender arising out of the Loan Documents
the prevailing party will be entitled to recover its reasonable attorneys’ fees
and other reasonable costs and expenses incurred, in addition to any other
relief to which it may be entitled.

12.4 Right of Set-Off. Borrower hereby grants to each Lender, a lien, security
interest and right of set-off as security for all Obligations to such Lender,
hereunder, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of such Lender or any entity under the control
of such Lender (including a subsidiary of Lender) or in transit to any of them.
At any time after the occurrence and during the continuance of an Event of
Default, without demand or notice, a Lender may set-off the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations. ANY AND ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.

12.5 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.6 Severability of Provision. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.7 Amendments in Writing, Integration. All amendments to this Agreement must
be in writing and signed by all Lenders and Borrower. This Agreement and the
Loan Documents represent the entire agreement about this subject matter, and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.

12.8 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement. Any facsimile or .pdf file bearing a physical signature shall be
treated and considered an original for purposes of the effectiveness of the Loan
Documents.

12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force while any Obligations remain outstanding.
Without limiting the foregoing, the grant of security interest by Borrower in
Section 4.1 shall survive until the earlier of (a) Borrower providing cash
collateral in accordance with Section 4.1 or (b) the termination of all Bank
Services Agreements. The obligations of Borrower to indemnify any Lender,
including without limitation Section 12.2, shall survive until the statute of
limitations with respect to such claim or cause of action shall have run. This
Agreement and the grant of the security interest in the Collateral hereunder
shall automatically be reinstated if any Lender is ever required to return or
restore the payment of all or any portion of the Obligations (all as though such
payment had never been made).

12.10 Confidentiality. In handling any confidential information of Borrower or
Borrower’s Affiliates, each Lender shall exercise the same degree of care that
it exercises for its own proprietary information, but disclosure of information
may be made: (a) to a Lender’s subsidiaries or affiliates in connection with
their business with Borrower; (b) to prospective transferees or purchasers of
any interest in the Credit Extensions (provided, however, such Lender shall use
commercially reasonable efforts in obtaining such prospective transferee’s or
purchaser’s agreement to the terms of

 

17



--------------------------------------------------------------------------------

this provision); (c) as required by law, regulation, subpoena, or other order,
(d) as required in connection with a Lender’s examination or audit; and (e) as
Lenders consider appropriate in exercising remedies under this Agreement.
Confidential information does not include information that either: (i) is in the
public domain or in a Lender’s possession when disclosed to Lenders, or becomes
part of the public domain after disclosure to Lenders through no fault of
Lenders; or (ii) is disclosed to a Lender by a third party, if Lenders do not
know that the third party is prohibited from disclosing the information.

12.11 Effective Date. Notwithstanding anything set forth in this Agreement or
any Loan Document to the contrary, this Agreement and all of the Loan Documents
shall not be effective until the date on which Collateral Agent and each Lender
executes this Agreement as indicated on the signature page to this Agreement.

12.12 Effect of Amendment and Restatement. This Agreement is intended to and
does completely amend and restate, without novation, the Original Agreement. All
security interests granted under the Original Agreement are hereby confirmed and
ratified as of the date first granted and filed and shall continue to secure all
Obligations under this Agreement.

 

  13. DEFINITIONS

13.1 Definitions. In this Agreement:

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by Borrower and Borrower’s Books relating to any of the foregoing, as
such definition may be amended from time to time according to the Code.

“Additional Growth Capital Advance” is defined in Section 2.1.1(a).

“Additional Growth Capital Amount” is defined in Section 2.1.1(a).

“Additional Growth Capital Funding Date” is the date on which the Additional
Growth Capital Advance is made to or on account of Borrower.

“Affiliate” is a Person that owns or controls directly or indirectly the Person,
any Person that controls or is controlled by or is under common control with the
Person, and each of that Person’s senior executive officers, directors, partners
and, for any Person that is a limited liability company, that Person’s managers
and members.

“Agreement” is defined in the Preamble hereto.

“American Express Facility” means a corporate credit card facility provided to
Borrower by American Express not to exceed Four Hundred Fifty Thousand Dollars
($450,000) in the aggregate principal amount outstanding at any time.

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

“Approved Lender” has the meaning given it in Section 12.1.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by SVB or any SVB Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in SVB’s various
agreements related thereto (each, a “Bank Services Agreement”); provided that
the aggregate amount of such Bank Services shall not exceed (i) Three Hundred

 

18



--------------------------------------------------------------------------------

Thousand Dollars ($300,000) plus (ii) to the extent greater than zero, Four
Hundred Fifty Thousand Dollars ($450,000) less the amount of the American
Express Facility.

“Bank Services Agreement” is defined in the definition of Bank Services.

“Basic Rate” is defined in Section 2.2(b)(i).

“Borrower” is defined in the Preamble hereto.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which SVB
is closed.

“Code” is the Uniform Commercial Code as adopted in California as amended and in
effect from time to time.

“Collateral” is any and all properties, rights and assets of the Borrower
granted by the Borrower to Lenders or arising under the Code, now, or in the
future, described on Exhibit A.

“Collateral Agent” is defined in the Preamble hereto

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

“Credit Extension” is the Growth Capital Advances or any other extension of
credit by any Lender for Borrower’s benefit made pursuant to this Agreement.

“Default Rate” means for each Growth Capital Advance, five percent (5%) above
the highest rate otherwise applicable thereto.

“Disbursement Letter” is that certain form attached hereto as Exhibit B-1.

“Dollars” and “$” each means the lawful currency of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by SVB
at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Effective Date” is the date Collateral Agent and Lenders execute this Agreement
and as indicated on the signature page hereof.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as

 

19



--------------------------------------------------------------------------------

defined in Regulation D under the Securities Act of 1933, as amended) and which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which either (A) has a rating of BBB or higher from
Standard & Poor’s Rating Group and a rating of Baa2 or higher from Moody’s
Investors Service, Inc. at the date that it becomes a Lender or (B) has total
assets in excess of Five Billion Dollars ($5,000,000,000), and in each case of
clauses (i) through (iv), which, through its applicable lending office, is
capable of lending to Borrower without the imposition of any withholding or
similar taxes; provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include, unless an Event of Default has occurred and is continuing,
(i) Borrower or any of Borrower’s Affiliates or Subsidiaries or (ii) a direct
competitor of Borrower or a vulture hedge fund, each as determined by Collateral
Agent. Notwithstanding the foregoing, (x) in connection with assignments by a
Lender due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party and (y) in connection with a Lender’s own financing or
securitization transactions, the restrictions set forth herein shall not apply
and Eligible Assignee shall mean any Person or party providing such financing or
formed to undertake such securitization transaction and any transferee of such
Person or party upon the occurrence of a default, event of default or similar
occurrence with respect to such financing or securitization transaction;
provided that no such sale, transfer, pledge or assignment under this clause
(y) shall release such Lender from any of its obligations hereunder or
substitute any such Person or party for such Lender as a party hereto until
Collateral Agent shall have received and accepted an effective assignment
agreement from such Person or party in form satisfactory to Collateral Agent
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee as
Collateral Agent reasonably shall require.

“Equipment” is all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which Borrower
has any interest.

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

“Exchange Act” is defined in Section 6.2.

“Existing Final Payment” is defined in Section 2.4(c).

“Existing Growth Capital Advances” is defined in Section 2.1.2.

“Existing Notes” is defined in Section 2.3.

“Foreign Currency” means lawful money of a country other than the United States.

“FDA” is defined in Section 6.1.

“GAAP” is generally accepted accounting principles.

“GECC” is defined in the Preamble hereto.

“GECC Warrant” is that certain Warrant to Purchase Stock dated as of the
Effective Date executed by Borrower in favor of GECC’s Affiliate, GE Capital
Equity Investment, Inc.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Growth Capital Advances” means, collectively, the Existing Growth Capital
Advances and the Additional Growth Capital Advance, and “Growth Capital Advance”
means each of the foregoing individually.

“Growth Capital Amortization Date” means January 1, 2013.

“Growth Capital Commitment Percentage” means fifty percent (50%) with respect to
Oxford, thirty-one and two thirds percent (31.67%) with respect to GECC and
eighteen and one third percent (18.33%) with respect to SVB.

 

20



--------------------------------------------------------------------------------

“Growth Capital Final Payment” means a payment (in addition to and not a
substitution for the regular monthly payments of principal plus accrued
interest) due on the earlier of (i) the Growth Capital Maturity Date, (ii) any
prepayment of the Growth Capital Advances, or (iii) the acceleration of the
Growth Capital Advances, equal to the Growth Capital Advances multiplied by the
Growth Capital Final Payment Percentage.

“Growth Capital Final Payment Percentage” is six percent (6%).

“Growth Capital Loan Commitment” is in respect of the Existing Growth Capital
Advances and the Additional Growth Capital Advance, collectively, Thirty Million
Dollars ($30,000,000).

“Growth Capital Interest Only Period” means the period of time commencing on the
Additional Growth Capital Funding Date and continuing through and including
December 31, 2012.

“Growth Capital Maturity Date” is the earliest of (i) June 1, 2015, or (ii) the
occurrence of an Event of Default and acceleration of the Obligations as a
consequence thereof.

“Growth Capital Repayment Period” is a period of time equal to twenty-nine
(29) consecutive months commencing on the Growth Capital Amortization Date.

“Guarantor” is any present or future guarantor of the Obligations.

“Indebtedness” is (i) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (ii) obligations evidenced by notes, bonds,
debentures or similar instruments, (iii) capital lease obligations and
(iv) Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” is:

(a) Copyrights, Trademarks, Patents, Know-How and Mask Works including
amendments, renewals, extensions;

(b) All licenses or other rights to use and all license fees and royalties from
the use of the intellectual property rights in (a) above and (c) and (d) below;

(c) Any trade secrets and any intellectual property rights in methods,
processes, technologies, computer software and computer software products now or
later existing, created, acquired or held;

(d) All design rights which may be available to Borrower now or later created,
acquired or held;

(e) Any claims for damages (past, present or future) for infringement of any of
the rights above, with the right, but not the obligation, to sue and collect
damages for use or infringement of the intellectual property rights in (a), (b),
(c) and (d) above;

(f) All Proceeds and products of the foregoing, including all insurance,
indemnity or warranty payments,

In the case of each of (a), (b), (c) and (d) to the extent such intellectual
property rights are (A) owned by or exclusively licensed to Borrower (or any
Subsidiary) or (B) material to the operation of Borrower’s business (taken as a
whole) as then conducted.

“Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Borrower, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.

 

21



--------------------------------------------------------------------------------

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“Know-How” means all ideas, inventions, scientific information, procedures,
instructions, techniques, designs, formulas, methods, data, technical
information (including toxicological, pharmaceutical, non-clinical, clinical and
medical data, health registration data and marketing data), processing
specifications, pricing studies and market evaluation materials and all
intellectual property rights therein owned, licensed or sublicensed by Borrower.

“Lenders Expenses” are all audit fees and expenses and reasonable costs or
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

“Lender Transfer” has the meaning given it in Section 12.1.

“Letter of Credit” is a standby or commercial letter of credit issued by SVB
upon request of Borrower based upon an application, guarantee, indemnity or
similar agreement.

“Letter-of-Credit Right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
each Compliance Certificate, any Bank Services Agreement, any subordination
agreement, any note, or notes or guaranties executed by Borrower and any other
present or future agreement between Borrower and/or Guarantor for the benefit of
Lenders or Collateral Agent in connection with this Agreement, all as amended,
extended, restated or otherwise modified.

“Loan Payment/Advance Request Form” is that certain form attached hereto as
Exhibit B-2.

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

“Material Adverse Change” is: (i) a material impairment in the perfection or
priority of Collateral Agent’s or Lenders’ security interest in the Collateral;
or (ii) a material impairment of the prospect of repayment of any portion of the
Obligations.

“Obligations” are debts, principal, interest, Prepayment Fee, Growth Capital
Final Payment, the Existing Final Payment, Lenders’ Expenses, and other amounts
Borrower owes any Lender now or later under or in connection with this
Agreement, including cash management services, letters of credit and foreign
exchange contracts, if any and including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Lenders.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State of such Person’s jurisdiction of
organization on a date that is no earlier than thirty (30) days prior to the
Effective Date, and, (i) if such Person is a corporation, its bylaws in current
form, (ii) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), and (iii) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.

“Outside Director” is defined in Section 7.2.

“Oxford” is defined in the Preamble hereto.

“Oxford Warrant” is that certain Warrant to Purchase Stock dated as of the
Effective Date executed by Borrower in favor of Oxford.

“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations in part of the same.

 

22



--------------------------------------------------------------------------------

“Permitted Indebtedness” is:

(a) Borrower’s indebtedness to Lenders under this Agreement or the Loan
Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate, including any existing Indebtedness to any Lender;

(c) Subordinated Debt;

(d) Indebtedness to trade creditors and with respect to surety bonds and similar
obligations incurred in the ordinary course of business;

(e) Indebtedness secured by Permitted Liens;

(f) Indebtedness of Borrower to any Subsidiary and Contingent Obligations of any
Subsidiary with respect to obligations of Borrower (provided that the primary
obligations are not prohibited hereby), and Indebtedness of any Subsidiary to
any other Subsidiary and Contingent Obligations of any Subsidiary with respect
to obligations of any other Subsidiary (provided that the primary obligations
are not prohibited hereby);

(g) Other Indebtedness not otherwise permitted by Section 7.4 not exceeding
$50,000 in the aggregate outstanding at any time;

(h) Extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (g) above, provided that the then
outstanding principal amount thereof is not increased or the terms thereof are
not modified to impose more burdensome terms upon Borrower or its Subsidiary, as
the case may be;

(i) the American Express Facility;

(j) Purchase money Indebtedness incurred in connection with the acquisition of
pharmaceutical products or the rights related thereto so long as Borrower has
raised additional equity financing or Subordinated Debt from Borrower’s existing
or future equity investors specifically for the purpose, and in amount
sufficient, to make: (1) all up-front and ongoing contractual payments which
would reasonably be expected to become due thereunder during the term of this
Agreement as determined in good faith by Borrower, and (2) the cash needs
required under clause (j) of the definition of Permitted Investments; and

(k) Any real property lease.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b)(i) marketable direct obligations issued or unconditionally guaranteed by the
United States or its agency or any state maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., (iii) SVB’s certificates of deposit issued
maturing no more than 1 year after issue, (iv) any other investments
administered through the Lenders and (v) any Investments permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved by Lenders;

(c) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors; which do
not exceed $100,000 in the aggregate in any year, provided that no cash loans
under this clause (ii) may be made if an Event of Default is then occurring or
would otherwise upon the making thereof;

 

23



--------------------------------------------------------------------------------

(d) Investments (including debt obligations) received in connection with
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(e) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates of
Borrower, in the ordinary course of business; provided that this paragraph
(e) shall not apply to Investments of Borrower in any Subsidiary;

(f) Investments in joint ventures or strategic alliances (in the ordinary course
of Borrower’s business) consisting of the licensing of technology as permitted
by Section 7.1, the development of technology or the providing of technical
support, provided that any cash investments by Borrower do not exceed $50,000 in
the aggregate in any fiscal year, provided that no such cash investment may be
made if an Event of Default is then occurring or would otherwise upon the making
thereof;

(g) Investments pursuant to or arising under currency agreements or interest
rate agreements entered into in the ordinary course of business;

(h) Investments consisting of deposit accounts and securities accounts of
Borrower, subject to the compliance by Borrower with the covenant set forth in
Section 6.6 hereof;

(i) To the extent it is deemed to be an Investment, up-front fees, license fees,
milestone payments, royalty payments and other cash payments arising in
connection with the acquisition of rights to intellectual property of a third
party, including without limitation, rights to a pharmaceutical product, so long
as Borrower has raised additional equity financing or Subordinated Debt from
Borrower’s existing or future equity investors specifically for the purpose, and
in amount sufficient, to make: (1) all up-front and ongoing payments which would
reasonably be expected to become due thereunder during the term of this
Agreement as determined in good faith by Borrower, and (2) the cash needs
required under clause (i) of the definition of Permitted Indebtedness; and

(j) Other Investments not otherwise permitted by Section 7.6 not exceeding
$50,000 in the aggregate outstanding at any time.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement or other Loan Documents, including Liens in
favor of any Lender;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Lenders’ security interests;

(c) Purchase money Liens (and including for purposes of this clause Liens
incurred in connection with capital leases) (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than Five Hundred Thousand Dollars ($500,000) in the aggregate amount
outstanding, or (ii) existing on equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the equipment;

(d) Leases or subleases and licenses or sublicenses granted in the ordinary
course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Lenders a security interest;

(e) Statutory Liens securing claims or demands of materialmen, mechanics,
carriers, repairmen, or other like Liens imposed without the action of such
parties arising in the ordinary course of business; provided they have no
priority over any of Lenders’ Liens and the aggregate amount of such Liens does
not at any time exceed $50,000;

(f) Banker’s liens, rights of setoff and similar Liens incurred on deposits made
in the ordinary course of business subject to Borrower’s compliance with
Section 6.6 hereof;

 

24



--------------------------------------------------------------------------------

(g) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 or 8.7;

(h) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit accounts or securities accounts held at such institutions to
secure payment of fees and similar costs and expenses subject to Borrower’s
compliance with Section 6.6 hereof;

(i) Liens to secure payment for workers’ compensation, employment insurance, old
age pensions, social security or other like obligations incurred in the ordinary
course of business, provided they have no priority over any of Lenders’ Liens
and the aggregate amount of the Indebtedness secured by such Liens does not at
any time exceed $50,000;

(j) Easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting a material adverse effect on the business or condition
(financial or otherwise) of Borrower or otherwise materially impairing the
conduct of Borrower’s business;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties in connection with the importation of goods;

(l) Transfers, licenses or sublicenses permitted under Section 7.1;

(m) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described above, but any extension, renewal or replacement Lien
must be limited to the property encumbered by the existing Lien and the then
outstanding principal amount of the indebtedness may not increase; and

(n) Cash collateral securing the American Express Facility in an aggregate
amount not to exceed Four Hundred Fifty Thousand Dollars ($450,000) at any time.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prepayment Fee” shall be, for each Growth Capital Advance, an amount equal to:
(i) if the prepayment date is on or before the two year anniversary after the
Additional Growth Capital Funding Date, three percent (3.0%) of the outstanding
principal balance as of the prepayment date, and (ii) if the prepayment date is
more than two years after the Additional Growth Capital Funding Date, two
percent (2.0%) of the outstanding principal balance as of the prepayment date.

“Proceeds” has the meaning described in the Code as in effect from time to time.

“Registered Organization” means an organization organized solely under the law
of a single state or the United States and as to which the state or the United
States must maintain a public record showing the organization to have been
organized.

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their respective Growth Capital Advances,
Lenders holding one hundred percent (100%) of the aggregate outstanding
principal balance of the Growth Capital Advances, or (ii) at any time from and
after any Original Lender has assigned or transferred any interest in its Growth
Capital Advances, Lenders holding, sixty-six percent (66%) or more of the
aggregate outstanding principal balance of the Growth Capital Advances, plus, in
respect of this clause (ii), (a) each Original Lender that has not assigned or
transferred any portion of its respective Growth Capital Advances, other than to
one or more Affiliates or Approved Funds of such Lender, and (b) each assignee
of an Original Lender provided such assignee was assigned or transferred and
continues to hold one hundred percent (100%) of the assigning Original Lender’s
interest in the Growth Capital Advances (in each case in respect of clauses
(a) and (b) of this clause (ii), whether or not such Lender is included within
the Lenders holding sixty-six percent (66%) of the Growth Capital Advances). For
purposes of this definition only, a Lender shall be deemed to include itself,
and any Affiliate or Approved Fund of such Lender.

 

25



--------------------------------------------------------------------------------

“Responsible Officer” is each of the Chief Executive Officer, President and
Chief Financial Officer of Borrower.

“Secured Promissory Note” is defined in Section 2.3.

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s debt
to Lenders (pursuant to a subordination agreement entered into between the
Lenders, the Borrower and the subordinated creditor), on terms acceptable to
Lenders.

“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than 50% of the voting
stock or other equity interests is owned or controlled, directly or indirectly,
by the Person or one or more Affiliates of the Person.

“Supporting Obligation” means a Letter-of-Credit Right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, a document, a general intangible, an instrument or
investment property.

“Surviving Entity” is defined in Section 7.3.

“SVB” is defined in the Preamble hereto.

“SVB Warrant” is that certain Warrant to Purchase Stock dated as of the
Effective Date executed by Borrower in favor of SVB.

“Trademarks” are trademark and service mark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of the owner or licensee of such trademark and service
mark rights connected with the trademarks and service mark rights.

“Transfer” is defined in Section 7.1.

“Warrants” means, collectively, (i) the GECC Warrant, the Oxford Warrant and the
SVB Warrant, and (ii) all other warrants to purchase stock previously issued by
Borrower to any Lender.

(Signatures are on the following page)

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

BORROWER: CADENCE PHARMACEUTICALS, INC. By:  

/s/ William R. LaRue

  Name: William R. LaRue   Title: SVP & Chief Financial Officer LENDERS: OXFORD
FINANCE LLC, as Collateral Agent and as a Lender By:  

/s/ John G. Henderson

  Name: John G. Henderson   Title: Vice President & General Counsel SILICON
VALLEY BANK, as a Lender By:  

/s/ D. Michael White

  Name: D. Michael White   Title: GENERAL ELECTRIC CAPITAL CORPORATION, as a
Lender By:  

/s/ Peter Gibson

  Name: Peter Gibson   Title: Duly Authorized Signatory

Effective as of December 22, 2011

 

27



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all right, title and interest of Borrower in and to
the following:

All goods, equipment, inventory, contract rights or rights to payment of money,
license agreements, franchise agreements, general intangibles (including payment
intangibles), Accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, financial assets, whether now
owned or hereafter acquired, wherever located; all Supporting Obligations and
any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and Proceeds thereof.

All Letter-Of-Credit Rights (whether or not the letter of credit is evidenced by
a writing); and

All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

The Collateral does not include:

(a) Any Intellectual Property. Notwithstanding the foregoing, the Collateral
shall include all Accounts, license and royalty fees and other revenues,
proceeds, or income arising out of or relating to any of the Intellectual
Property.

(b) Any contract, instrument or chattel paper in which the Borrower has any
right, title or interest if and to the extent any such contract, instrument or
chattel paper includes a provision containing a restriction on assignment such
that the creation of a security interest in the right, title or interest of
Borrower therein would be prohibited and would, in and of itself, cause or
result in a default thereunder enabling another person party to such contract,
instrument or chattel paper to enforce any remedy with respect thereto (provided
that the foregoing exclusion shall not apply if (i) such prohibition has been
waived or such person has otherwise consented to the creation hereunder of a
security interest in such contract, instrument or chattel paper or (ii) such
prohibition would be rendered ineffective pursuant to Sections 9-407(a) or
9-408(a) of the Code, as applicable and as then in effect in any relevant
jurisdiction, or any other applicable law (including the federal bankruptcy
code) or principles of equity; provided further that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and Borrower shall be deemed to have granted a security interest
in, all its rights, title and interest in and to such contract, instrument or
chattel paper as if such provision had never been in effect; and provided
further that the foregoing exclusion shall in no way be construed so as to
limit, impair or otherwise affect Lenders’ unconditional continuing security
interest in and to all rights, title and interests of Borrower in or to any
payment obligations or other rights to receive monies due or to become due under
any such contract, instrument or chattel paper and in any such monies and other
proceeds of such contract, instrument or chattel paper).

Negative Pledge on Intellectual Property:

Except as expressly permitted under the Loan Agreement, Borrower covenants and
agrees that until the full and complete payment of the obligations to Lenders,
Borrower will not do any of the following: sell, transfer, assign, mortgage,
pledge, lease, grant a security interest in, or encumber any Intellectual
Property, or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Lenders) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower from selling,
transferring, assigning, mortgaging, pledging, leasing, granting a security
interest in or upon, or encumbering any of Borrower’s Intellectual Property,
except as permitted by Section 7.1 of the Loan Agreement.

Definitions:

Capitalized terms, not otherwise defined herein, shall have the meanings given
such capitalized terms in the Second Amended and Restated Loan and Security
Agreement among Collateral Agent, Lenders and Borrower dated as of December 22,
2011 (the “Loan Agreement”).



--------------------------------------------------------------------------------

EXHIBIT B-1

Loan Payment/Advance Request Form

[See attached]



--------------------------------------------------------------------------------

DISBURSEMENT LETTER

The undersigned, being the duly elected and acting                    of CADENCE
PHARMACEUTICALS, INC., a Delaware corporation, with offices located at 12481
High Bluff Drive, Suite 200, San Diego, California 92130 (“Borrower”), does
hereby certify to OXFORD FINANCE LLC, (“Oxford” and “Lender”), as collateral
agent (the “Collateral Agent”) in connection with that certain Second Amended
and Restated Loan and Security Agreement dated as of December 22, 2011, by and
among Borrower, Collateral Agent and the Lenders from time to time party thereto
(the “Loan Agreement”; with other capitalized terms used below having the
meanings ascribed thereto in the Loan Agreement) that:

1. The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof.

2. No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Loan to be made on or about the date hereof have been satisfied or waived
by Collateral Agent.

5. No Material Adverse Change has occurred.

6. The undersigned is a Responsible Officer.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

7. The proceeds of the Additional Growth Capital Advance shall be disbursed as
follows:

 

Disbursement from Oxford:   

Aggregate Oxford Growth Capital Advances Amount Plus:

   $                    

—Deposit Received

   $                    

Less:

  

—Amount of Existing Growth Capital Advances

   $ (             ) 

—Amount of Accrued Interest

   $ (             ) 

—Amount of Existing Final Payment

   $ (             ) 

[—Interim Interest

   $ (             )] 

—Lender’s Legal Fees

   $ (             )*  Net Proceeds due from Oxford:    $                    
Disbursement from SVB:   

Aggregate SVB Growth Capital Advances Amount Plus:

   $                    

—Deposit Received

   $                    

Less:

  

—Amount of Existing Growth Capital Advances

   $ (             ) 

—Amount of Accrued Interest

   $ (             ) 

—Amount of Existing Final Payment

   $ (             ) 

[—Interim Interest

   $ (             )]  Net Proceeds due from SVB:    $                    
Disbursement from GECC:   

Aggregate GECC Growth Capital Advances Amount Plus:

   $                    

—Deposit Received

   $                    

Less:

  

—Amount of Existing Growth Capital Advances

   $ (             ) 

—Amount of Accrued Interest

   $ (             ) 

—Amount of Existing Final Payment

   $ (             ) 

[—Interim Interest

   $ (             )] 

Net Proceeds due from GECC:

   $                    

8. The aggregate net proceeds of the Growth Capital Advance shall be transferred
to the Designated Deposit Account as follows:

 

Account Name:   

 

  . Bank Name:   

 

  . Bank Address:   

 

  . Account Number:   

 

  .

 

* Legal fees and costs are through the Effective Date. Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.



--------------------------------------------------------------------------------

ABA Number:   

 

  .

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Dated as of the date first set forth above.

 

BORROWER:

 

CADENCE PHARMACEUTICALS, INC.

By  

 

Name:  

 

Title:  

 

 

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC

By  

 

Name:  

 

Title:  

 

[Signature Page to Loan Payment/Advance Request Form; Disbursement Letter]



--------------------------------------------------------------------------------

EXHIBIT B-2

Loan Payment/Advance Request Form

DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME*

 

Fax To: (415) 856-0810    Date:                     

 

LOAN PAYMENT:                    CADENCE PHARMACEUTICALS, INC.      
From Account #                                                          
                     To Account #                   
                                                            

(Deposit Account #)

    

(Loan Account #)

  Principal $                                                           
                            and/or Interest $                  
                                                             
Authorized Signature:                                                          
          

Phone Number:                                                          

 

Print Name/Title:                                                               
       

 

          

 

LOAN ADVANCE:           

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

      From Account #                                                          
                      To Account #                   
                                                            

(Loan Account #)

    

(Deposit Account #)

      Amount of Advance $              
                                                              

All Borrower’s representations and warranties in the Second Amended and Restated
Loan and Security Agreement are true, correct and complete in all material
respects on the date of the request for an advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date:

 

      Authorized Signature:                
                                                      

Phone Number:                                                         

 

Print Name/Title:                                                               
         

 

          

 

OUTGOING WIRE REQUEST:           

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Deadline for same day processing is noon, Pacific Time

      Beneficiary Name:                
                                                              
Amount of Wire: $                                                           
         Beneficiary Bank:                
                                                                
Account Number:                                                             
           City and State:                
                                                                            
Beneficiary Bank Transit (ABA)#:                                               
     Beneficiary Bank Code (Swift, Sort, Chip, etc.):                         
  

(For International Wire Only)

  Intermediary Bank:                                                          
                     Transit (ABA) #:                                        
                               For Further Credit to:       
                                         
                                         
                                         
                                                   
Special Instruction:                                                   
                                         
                                         
                                                    By signing below, I (we)
acknowledge and agree that my (our) funds transfer request shall be processed in
accordance with and subject to the terms and conditions set forth in the
agreements(s) covering funds transfer service(s), which agreements(s) were
previously received and executed by me (us).      
Authorized Signature:                                                          
             2nd  Signature (if required):                          
                            

Print Name/Title:                                                               
        

 

      

Print Name/Title:                                                               
  

 

 

 

Telephone #:                                                                 

    

Telephone #:                                                             ]



--------------------------------------------------------------------------------

EXHIBIT C

 

TO:    OXFORD FINANCE LLC, SILICON VALLEY BANK and GENERAL ELECTRIC CAPITAL
CORPORATION FROM:    CADENCE PHARMACEUTICALS, INC.

The undersigned authorized officer of CADENCE PHARMACEUTICALS, INC. hereby
certifies that in accordance with the terms and conditions of the Second Amended
and Restated Loan and Security Agreement between Borrower, Collateral Agent and
Lenders (the “Agreement”),

(i) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below and

(ii) All representations and warranties of Borrower stated in the Agreement are
true and correct as of the date hereof. Attached are the required documents, if
any, supporting our certification(s). The Officer further certifies that these
are prepared in accordance with Generally Accepted Accounting Principles (GAAP)
and are consistently applied from one period to the next except as explained in
an accompanying letter or footnotes.

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

    

Reporting Covenant

 

Requirement

       Complies

1)

 

Financial statements

  Quarterly within 45 days      Yes    No    N/A

2)

 

Annual (CPA Audited) statements

  Within 180 days after Fiscal Year End      Yes    No    N/A

3)

 

Annual Financial Projections/Budget

  FYE within 45 days      Yes    No    N/A

4)

 

10-K and 10-Q Filings

  Within 5 days after filing with SEC      Yes    No    N/A

5)

 

Total amount of Borrower’s cash and cash equivalents

    $                     

6)

  Total amount of Borrower’s cash and cash equivalents maintained with SVB as
specified in Agreement.   50%   $                Yes    No    N/A

Deposit and Securities Accounts (Please list all accounts; attach separate sheet
if additional space needed)

 

   

Bank

   Account Number    New Account?    Acct Control
Agmt in place?

1)

        Yes    No    Yes    No

2)

        Yes    No    Yes    No

3)

        Yes    No    Yes    No

4)

        Yes    No    Yes    No

5)

        Yes    No    Yes    No

6)

        Yes    No    Yes    No  

Other Matters

                 Have there been any changes in management?          Yes    No
     Have there been any transfers/sales/disposals/retirement of Collateral or
IP?          Yes    No      Have there been any new or pending claims or causes
of action against Borrower?          Yes    No      Exceptions               



--------------------------------------------------------------------------------

Please explain any exceptions with   

 

respect to the certification above:

(If no exceptions exist, state “No

  

 

exceptions.” Attach separate sheet if   

 

additional space needed.)   

 

 

 

  

 

     LENDERS USE ONLY SIGNATURE    DATE             

 

        Received by:  

             

  Verified by:  

             

TITLE         Date:  

             

  Date:  

             

        Compliance
Status

 

     

Yes

 

 

No

 



--------------------------------------------------------------------------------

EXHIBIT D

[AMENDED AND RESTATED] SECURED PROMISSORY NOTE

(Growth Capital Advances)

 

$            Dated: [DATE]

FOR VALUE RECEIVED, the undersigned, CADENCE PHARMACEUTICALS, INC. with offices
located at 12481 High Bluff Drive, Suite 200, San Diego, CA 92130 (“Borrower”)
HEREBY PROMISES TO PAY to the order of [LENDER] (“Lender”) the principal amount
of [            ] DOLLARS ($            ) or such lesser amount as shall equal
the outstanding principal balance of the Growth Capital Advances made to
Borrower by Lender, plus interest on the aggregate unpaid principal amount of
such Growth Capital Advances, at the rates and in accordance with the terms of
the Second Amended and Restated Loan and Security Agreement dated December
[    ], 2011 by and among Borrower, Oxford Finance LLC, as Collateral Agent, and
the Lenders from time to time party thereto (as amended, restated, supplemented
or otherwise modified from time to time, the “Loan Agreement”). If not sooner
paid, the entire principal amount and all accrued and unpaid interest hereunder
shall be due and payable on the Maturity Date as set forth in the Loan
Agreement. Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

[This Secured Promissory Note (this “Note”) amends and restates in its entirety,
without novation, that certain Growth Capital Advances Note Secured Promissory
Note issued by Borrower to Lender on June 18, 2010 in the original principal
face amount of $[            ].]

Principal, interest and all other amounts due with respect to the Growth Capital
Advances, are payable in lawful money of the United States of America to Lender
as set forth in the Loan Agreement and this Note. The principal amount of this
Note and the interest rate applicable thereto, and all payments made with
respect thereto, shall be recorded by Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of secured
Growth Capital Advances by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (d) and
Section 2.2(e) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Growth Capital Advances, interest on the Growth Capital Advances and all
other amounts due Lender under the Loan Agreement is secured under the Loan
Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER: CADENCE PHARMACEUTICALS, INC. By                             
                                                                     
Name:                                                                       
                     Title:                            
                                                                  [LENDER:
                                                                       
                                  By                             
                                                                     
Name:                                                                       
                     Title:                            
                                                                ]



--------------------------------------------------------------------------------

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

  

Principal

Amount

  

Interest Rate

  

Scheduled

Payment Amount

  

Notation By

                                                           